DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on February 23rd, 2021 with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly the 112 rejections of the claims have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 



Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer et al. (US 2007/0276260 A1) in view of Liang et al. (US 2007/0030450 A1).
Regarding claim 1, Hammer teaches a device for examination of retinal vascular endothelial function of vessels of a retina at a fundus (F) of an eye (A), said device comprising: 
a fundus camera defining an observation beam path (See, e.g., color camera 4 in Fig. 1), the fundus camera comprising a digital image sensor designed to record image sequences of images of areas of the fundus (F), the digital image sensor comprising a reception surface (See, e.g., color camera 4 in Fig. 1 which necessarily includes these elements), the observation beam path focusing onto the fundus (F), and defining an illumination beam path (See, e.g., Fig. 1 which shows observation and illumination beam paths shown by dotted lines and paragraph [0025] which explains that the beam is focused onto the fundus); 
an illumination unit being arranged in a plane (AP") conjugated to a pupil (AP) of the eye (A) in the illumination beam path (See, e.g., the combination of illumination sources 2 and 10 in Fig. 1 which send light to the eye), the illumination unit serving to illuminate the fundus (F) with a measuring light and a flicker light (See, e.g., paragraph [0026] which explains one of the light sources is continuous and one is strobed) within a light field (LF) on the fundus (F); and 
at least one macula stop (MB) in the illumination beam path (See, e.g., perforated mirror 5 in Fig. 1), said at least one macula stop (MB) being provided with a respective fixation mark (FM) so that the at least one macula stop (MB) covers a macula (M) on the fundus (F) when the eye (A) fixates on the fixation mark (FM) of the at least one macula stop (MB) (Note here the fixation mark corresponds to the perforation in the mirror, meeting this part of the limitation and 
Hammer lacks an explicit disclosure of a field stop (FB) is arranged in a plane (F’’’) conjugated to the fundus in the illumination beam path and an image of the field stop (FB) limits the light field (LF) on the fundus (F) illumination beam path, and wherein the macula stop is arranged in the plane (F’’’) conjugated to the fundus. 
However, in an analogous eye imaging field of endeavor, Liang teaches the use of a multi aperture focus process, using two apertures, one of which is imaged onto the retina, i.e. arranged in a plane conjugated to the fundus, through the other (See, e.g., paragraph [0085] which explains this).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hammer to include an aperture acting as a field stop in the same plane as the mirror, i.e. macula stop, to increase the accuracy of the focus position (See, e.g., paragraph [0085] of Liang which explains that images of an aperture can be used as feedback control signals to help achieve better focusing). Note that as modified above both the FB and MB would be in the plane F conjugated to the fundus.
Regarding claim 2, Hammer in view of Liang teaches the device set forth above and further teaches wherein the at least one macular aperture (MB) is a mechanical aperture (See, e.g., Fig. 1 and note that a perforated mirror is a mechanical aperture). 
Regarding claim 3, Hammer in view of Liang teaches the device set forth above and Liang further teaches wherein the at least one macula stop (MB) is an optoelectronic stop (See, e.g., aperture 228 in Fig. 6 which paragraph [0088] explains is a display device and thus optoelectronic). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hammer to have an aperture as taught by Liang, instead of the mirror, for the purpose of easing a user’s mind (See, e.g., paragraph [0088] which explains that “Aiming target aperture 228 could be a display device that also provides a short message in addition to providing the fixation target, for example. Allowing the patient to indicate readiness has psychological advantages for the patient, since it gives the patient some amount of control for apparatus function”). 
Regarding claim 4, Hammer in view of Liang teaches the device set forth above and Liang further teaches wherein the at least one macula stop (MB) is a transmission display (See, e.g., aperture 228 in Fig. 6 which paragraph [0088] explains is a display device and thus to act as an aperture must be transmissive in nature in at least some areas). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hammer to have an aperture as taught by Liang, instead of the mirror, for the purpose of easing a user’s mind (See, e.g., paragraph [0088] which explains that “Aiming target aperture 228 could be a display device that also provides a short message in addition to providing the fixation target, for example. Allowing the patient to indicate readiness has psychological advantages for the patient, since it gives the patient some amount of control for apparatus function”). 
Regarding claim 5, Hammer in view of Liang teaches the device set forth above and further teaches wherein only one macula aperture (MB) is present, the only one macula aperture being arranged in the plane (F’’’) conjugated to the fundus (F) in the illumination beam path, and wherein the fixation mark (FM) is a punctiform opening in an area center (FMP) of the macula aperture (MB) (See, e.g., Fig. 1 which shows the one macula aperture corresponding to the perforated mirror, and here the fixation mark corresponds to the perforation in the mirror, which is punctiform in the center, as shown in Fig. 1). 
Regarding claim 11, Hammer in view of Liang teaches the device set forth above and further teaches wherein the illumination unit is formed by an adaptive, structurable arrangement of light sources to implement different illumination structures in the plane (AP") conjugated to the pupil (AP) (See, e.g., the combination of illumination sources 2 and 10 in Fig. 1 which can implement different illumination structures and are adaptive and structurable insofar as the light sources can be used individually or both at once per paragraph [0026]), the light sources being switchable on and off and/or capable of modulation together or separately of their intensity, spectrum, and time regardless of their location (Note that as the light sources are switchable on and off, this limitation is met, as the “capable of modulation…” language comes after an “and/or” and thus is not required as long as the light sources are switchable on and off). 

Allowable Subject Matter
Claims 6-10 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art, alone or in combination, fails to teach a partly transparent web (ST) abutting the only one macula aperture (MB), said web (ST) being radially aligned to the area center (FMP) of the only one macula aperture (MB), the web (ST) serving to cover the papilla (P) at the fundus (F), so that the radiation intensity of an image of the papilla (P) can be adapted to a dynamic range of the digital image sensor designed for the radiation intensity of an image of the areas of the fundus (F) surrounding the papilla (P).
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein only one macula aperture (MB) is formed on the field aperture (FB) such that the fixation mark (FM) is located within the field aperture (FB) in a manner abutting an inner edge of the field aperture (FB), and wherein the field aperture (FB) is rotatable about an optical axis of the illumination beam path to illuminate different selected areas of the fundus (F) by the light field (LF) and to record sequences of images of the different selected areas of the fundus (F).
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein four macula apertures (MB) are formed in diagonally opposite pairs on the field aperture (FB) such that the respective fixation mark (FM) is located within the field aperture (FB) in a manner abutting an inner edge to illuminate different predetermined areas of the fundus (F) by the light field (LF) and to record sequences of images of the different predetermined areas of the fundus (F).
Regarding claim 12, the prior art alone, or in combination, fails to teach wherein an image of the field stop (FB) arranged in the illumination beam path has a smaller cross-section on the reception surface of the digital image sensor than the cross-section of the reception surface of the digital image sensor, and where a brightness distribution in a resulting differential area is used to determine a scattered light distribution by which the images of the image sequences can be corrected.

Regarding claims 7 and 8, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Response to Arguments
Applicant's arguments, filed on February 23rd, 2021, with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection which include new citations from previously used prior art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872